Title: Abigail Adams to John Adams, 30 April 1797
From: Adams, Abigail
To: Adams, John


        
          springfield sunday Evening April 30 1797
          my dearest Friend
        
        Thus far am I on my journey. I hope to reach East Chester on thursday Evening, and one day I must pass there, and one in N york. on Monday I shall sit forward for Philadelphia, and could wish you to meet me at muckleroys to dinner on twesday, if agreable to you, of which you can inform me by post addrest to me at N york to be left at our Sons.
        Brisler will be home by Saturday Night or sunday at furtherst with his Family and my two Girls— we have got on very well, only mrs Brisler the first night was sick all night with one of her old turns which a little fatigue always produces. I was thankfull he was with her to take charge of her—
        I endeavour to feel cheerfull, and try to make Louissa so who is much affected by the Death of her sister, and has been quite sick. we have both had severe trials upon us the week we left home— I come to place my head upon your Bosom and to receive and give that consolation which sympathetick hearts alone know how to communicate.
        your
        
          A Adams
        
      